DETAILED ACTION
	This Office Action is in response for Continuation Application # 17/687,487 filed on March 04, 2022 in which claims 1-20 are presented for examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) received on 03/04/22 and 10/4/22 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 11,269,873 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in 11,269,873 B2.
With respect to the above, the instant Application are performing an obvious variant of the features claimed in the ‘873 patent.
17/687,487
11,269,873 B2
Claim 1:
Claim 1:
A computer-implemented method comprising: 
receiving a first query during a first browsing session that occurs during a first period of time; 
providing, for output, information regarding an entity that a search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) at least one term indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) at least one term indicative of an attribute of the first browsing session; and 
providing, for output, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the at least one term indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) the at least one term indicative of the attribute of the first browsing session.
A computer-implemented method comprising: 
receiving, by a search engine, a first query during a first browsing session that occurs during a first period of time;
providing, for output by the search engine, information regarding an entity that the search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; receiving, by the search engine, a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) one or more terms indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) one or more terms that reference the first period of time; and 
providing, for output by the search engine, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the one or more terms indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) the one or more terms that reference the first period of time.
Claim 12

Claim 8

A system comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving a first query during a first browsing session that occurs during a first period of time; 
providing, for output, information regarding an entity that a search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) at least one term indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) at least one term indicative of an attribute of the first browsing session; and 
providing, for output, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the at least one term indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) the at least one term indicative of the attribute of the first browsing session.
 A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving, by a search engine, a first query during a first browsing session that occurs during a first period of time; 
providing, for output by the search engine, information regarding an entity that the search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving, by the search engine, a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) one or more terms indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) one or more terms that reference the first period of time; and 
providing, for output by the search engine, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the one or more terms indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) the one or more terms that reference the first period of time.

Claim 20
Claim 15
A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving a first query during a first browsing session that occurs during a first period of time; 
providing, for output, information regarding an entity that a search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) at least one term indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) at least one term indicative of an attribute of the first browsing session; and 
providing, for output, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the at least one term indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that does not uniquely identify the entity, and (ii) the at least one term indicative of the attribute of the first browsing session.
A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
receiving, by a search engine, a first query during a first browsing session that occurs during a first period of time; 
providing, for output by the search engine, information regarding an entity that the search engine identified as responsive to the first query that is received during the first browsing session that occurs during the first period of time; 
receiving, by the search engine, a second query during a second browsing session that occurs during a second period of time that is not immediately subsequent to the first period of time, the second query including (i) one or more terms indicative of an attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session but that do not uniquely identify the entity, and (ii) one or more terms that reference the first period of time; and 
providing, for output by the search engine, additional information regarding the entity that the search engine identified as responsive to the first query in response to receiving the second query that includes (i) the one or more terms indicative of the attribute of the entity that the search engine identified as responsive to the first query that was received during the first browsing session, but that do not uniquely identify the entity, and (ii) the one or more terms that reference the first period of time.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Allowable Subject Matter
Claims 1-20 are allowed over prior-art. However, the applicant need to resolve Double Patenting rejection of the claims for allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub US 2007/0005575 A1 disclose “Prioritizing search results by client search satisfaction”
US Pub US 2007/0136251 A1 disclose “System and Method for Processing a Query”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159